Citation Nr: 1536093	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a rickettsial infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

Prior to discussing the issues on appeal, the Board would be remiss if it did not recognize the Veteran's outstanding service.  Among his other medals, he received the Purple Heart for his service during the Vietnam War.  The Veteran was clearly a credit to the Marine Corps, and his service to his country is greatly appreciated.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This issue was previously before the Board in March 2012 and January 2014 and was remanded for further development.  Specifically, in January 2014 the Board requested an additional VA examiner's opinion should be obtained.  The requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2009 substantive appeal, the Veteran requested a hearing before the Board, and a hearing was scheduled in April 2011.  However, in an April 2011 letter, the Veteran indicated that he would be unable to attend the hearing and withdrew his request for a hearing.   38 C.F.R. § 20.702.  Accordingly, the scheduled hearing was cancelled and no additional hearing was required.

As discussed in the prior March 2012 and January 2014 decisions, the issues of service connection for scars due to shrapnel wounds and service connection for a right ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The Veteran's recurrent symptoms, including coughing, headaches, myalgias, and dizziness were not caused by his in-service rickettsial infection.


CONCLUSION OF LAW

The criteria for service connection for residuals of rickettsial infection have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for chronic residuals of rickettsial infection.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect he was admitted to the hospital in June 1967 with complaints of chills, fever, headaches, back pain, and dizziness.  Upon evaluation he was noted to have a fever and conjunctivitis.  After a few days of symptomatic treatment, a medical professional noted the Veteran had tender lymphadenopathy in his inguinal and femoral regions and diagnosed probable rickettsial infection.  He was treated with tetracycline and demonstrated immediate improvement in response.  The Veteran recovered well and was discharged to full duty in early July 1967.  

After his hospital discharge in July 1967, the Veteran's service treatment records do not reflect he sought any additional treatment for the symptoms of rickettsial infection.  Instead, on his December 1968 separation examination the Veteran was found to be in normal condition.  Therefore, although the Veteran was diagnosed with rickettsial infection during service, the evidence does not establish he experienced recurrent symptoms of rickettsial infection during his active duty service.

Throughout the period on appeal, the Veteran has consistently asserted that he experienced reoccurring bouts of flu-like symptoms, including rashes, fever, coughing, and congestions, since his separation from active duty service.  See e.g. August 2006 written statement.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, including experiencing flu-like symptoms such as fever and coughing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of flu-like symptoms from an infection during military service in 1967.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Post-service medical records reflect the Veteran continued to experience symptoms of frequent cough, nasal drainage, fever, and headaches.  For example, in 2005 through 2006 the Veteran sought treatment for frequent productive cough, headaches, and postnasal drainage.  However, his private physician associated those symptoms with his diagnosed allergic rhinitis and sinusitis.  (See e.g. September 2005, May 2006, and June 2006 records from Dr. Casey).  The records also reflect the Veteran was diagnosed with obstructive sleep apnea in approximately 2003.  Therefore, his private physician did not relate his reported symptoms to his history of rickettsial in service, but instead related these symptoms to separately diagnosed disorders.

In May 2007, the Veteran sought VA medical treatment for complaints of chills, fevers, night sweats, and swollen glands since his active duty service, as well as intermittent coughing and shortness of breath.  The VA medical professional assessed the Veteran with allergic rhinitis, sinusitis, and bronchitis.  However, in the assessment portion he also listed "status post rickettsial infection, Vietnam related, hospitalized, recurrent chills, fever."  The Board notes the phrasing of this statement is unclear as to whether the medical professional was relating the Veteran's current complaints to his in-service infection.  However, to the extent that this statement suggests the Veteran's reported recurrent chills were related to his rickettsial infection, the medical professional did not provide any rationale in support of this opinion.  Accordingly, this statement is limited in probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In March 2008, the Veteran again sought private treatment for recurrent "flu-like illness" for the past two weeks.  His private physician assessed reactive airway disease and opined this condition was mostly atopic in origin.  Therefore, the Veteran's private physician continued to relate his reported symptoms to etiologies other than the Veteran's in-service rickettsial infection.

In April 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran's history of in-service diagnosis with rickettsial infection, as well as his reported history of recurrent episodes of myalgias and headaches approximately four times per year since then.  Although the examiner indicated the Veteran had residuals attributable to the in-service disease in answering the pre-populated questions on the form, he later clearly opined the Veteran's current symptoms were less likely than not related to his in-service infection.  The examiner explained that the Veteran's in-service disease resolved in approximately three weeks, and explained the Veteran's perceived recurrent symptoms were not consistent with rickettsial disease.  

Pursuant to the March 2012 Board Remand, the Veteran underwent VA
examination for infectious diseases in April 2012.  In the examination report, the
VA examiner indicated that the status of the rickettsial infection of an unknown type, diagnosed in service, was "active."  The examiner further noted "yes" to the questions of whether the Veteran had symptoms or residuals attributable to the rickettsial infection and he described the Veteran's reports of four episodes per year of a febrile illness that lasted for about 2-3 days associated with myalgia.  Inconsistent with these findings, the VA examiner opined that the claimed condition is less likely than not incurred in or caused by service.  The examiner explained that the febrile disease noted by the Veteran in service seemed to have resolved within three weeks, and that the perceived recurrent symptoms are not consistent with rickettsial infection.

Due, in part, to the inconsistencies within the 2012 examiner's report, a supplemental VA examiner's opinion was obtained in February 2014.  The supplemental opinion was provided by the same physician who had personally interviewed and examined the Veteran in 2012.  The examiner reviewed the Veteran's complete claims file and specifically opined another examination was not required because the existing medical evidence was sufficient to address the questions presented.  The examiner then opined the Veteran's current symptoms, including coughing, headaches, myalgias, and dizziness, were less likely than not related to his in-service infection.  The examiner explained that the Veteran was properly treated for his presumed rickettsial infection during active duty service, and he returned to full duty after his recovery.  Furthermore, the examiner noted there was no recurrence of rickettsial infection noted in the service treatment records, and the Veteran was found to be in normal condition at separation.  The examiner noted that the Veteran's currently diagnosed disorders of allergic rhinitis, acute sinusitis, and migraine headaches would be sufficient to explain his current reoccurring symptoms.  Finally, the examiner explained that rickettsial disease is not known to be a chronic relapsing disease, and therefore would not be the expected cause of the Veteran's symptoms.  Because this examiner provided a clear and unambiguous opinion supported by a full rationale, this report provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's recurring symptoms, including coughing, headaches, myalgias, and dizziness, were related to his in-service rickettsial infection.  The Veteran's service treatment records reflect his diagnosed rickettsial infection was appropriately treated and fully resolved during his active duty service.  Post-service treatment records frequently attributed his reported symptoms to other diagnosed disorders, including rhinitis and sinusitis.  Although a 2007 VA treatment record provides some suggestion of a relation to his in-service rickettsial infection, this statement was unclear and provided no rationale in support of the conclusion.  Finally, VA examiners opined the Veteran's current reoccurring symptoms were not related to his in-service infection, and this was based, in part, on the nature of the disease process ("rickettsial disease is not known to be a chronic relapsing disease").  Therefore, the nexus element of service connection has not been met, and the Veteran's appeal is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely letter dated in July 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The July 2006 letter included provisions for disability ratings and for the effective date of the claim.  Therefore, the notification requirements of the VCAA have been satisfied.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, VA examinations, and the Veteran's statements.  The Veteran was also provided with an opportunity for a hearing, but he withdrew his request.

The Veteran was provided with two VA examinations, the reports of which have been associated with the claims file.  Although the initial examinations provided some contradictory findings, a subsequent medical opinion was obtained in January 2014.  When viewed together, these examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner in 2012 personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability, and in his second 2014 opinion, the examiner provided a full and complete rationale.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the second examination.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


ORDER

Entitlement to service connection for residuals of rickettsial infection is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


